'Tho judgment of tho court was pronounced by
Eustis, C. J.
This action is brought on.a judgmentrand'erod'by tho Cár«•cuit Court of Tuscaloosa county, in tho State of Alabama, iisfavor of tho plain.‘tiffs against the defendant and Tristram B. Bethea, for the sum o'f §950, -and ¿the further sum of §21 61, damages, together-with costs.
The only question which the case presents for our decision is set forth in a •bill of exceptions, taken by the defendant to the admission of the transcript of tthe record offered in evidence by the plaintiffs,on the ground that it is not a full .and complete transcript as appears by the certificate of the clerk, which certi,fies that the document offered is a. full and complete transcript of the record -■and proceedings, executions, and returns thereon by the sheriff, except the two first executions, which have not been returned. Subsequently,, as.appears by .the transcript, there were two executions successively . issued, .which we are ■bound to presume would not have been done, except in due course of law according to the practice in the State of Alabama, and that the unreturned execu¿tions were no obstacle to tho issuing of those which were subsequently issued. We do not consider thiafact to bo an objection to the admissibility of-the transcript, which is properly certified and authenticated.
The record being properly in evidence, there is nothingvin the..pleadings by -which the effect of tho judgment itself can be impaired by the .proceedings had under it, with one single exception. Tho defendant is entitled to a credit of §176 44, on the 6th of May, 1844, being the amount made under one of tho executions. In this particular the judgment appealed from must be altered ; and, as we on all occasions render our judgments in the. simplest form,we at once impute that sum to the first interest due, and postpono, the period-from which ¡tho interest commences for a proportionate time, to wit, from April 3, 1837, till the 15th of July, 1839. By. the laws of Alabama the plaintiffs are ontitled to interest at eight per cent.
It is therefore decreed that the judgment appealed from be amended,-so that the plaintiffs recover from tho defendant the sum of §971 61, with "interest thereon at eight per cent per annum from the 15th of July, 1839, and §13 56 eosts ; the plaintiffs paying , tho costs of this appeal, .and the defendant those of the court below.